DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 in response to Office Action 7/18/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, Applicant argues that the rim of the inner mug of prior art Hu does not abut an inner wall of the outer mug (page 10, para 2). Examiner disagrees, pointing out that the resting seal of Hu between the inner mug and outer mug occurs because of the rim, therefore a portion of the rim (i.e. first abutting portion) includes extending underneath to perform resting thereby necessarily abutting the inner wall of the outer mug (Hu, [0009] “sealing”, [0019] “butt joint” at the top of the mouth of the outer mug between inner mug 2 and outer mug 1).

Regarding claim 11, 
Applicant argues that there is no inner ring (page 12, para 2). Examiner disagrees, pointing out that there is an inherent ring that is structured similarly to and performs the same as the inner ring claimed and disclosed by the Applicant (e.g. Applicant Figure 9, inner ring 547). See rebuttal citation above and rejection below for details. 

Applicant makes no argument but states that the snap fit of prior art Pau would cause contact of the inner mug of Hu with the inner wall of the outer mug of Hu (page 12, para 3). This implies that the water could not surround the surface of the inner mug. However, examiner points out that said surface is disclosed to be of the body of the inner mug, therefore not an entirety. In conclusion, since the water still surrounds a surface of the body of the inner mug of Hu without interference of the snap fit of Pau, the citation is proper, and the implied argument would be moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 201076379 issued to Fan Hu (hereinafter “Hu”).
Regarding claim 1, Hu teaches a thermobottle (Fig 1 and [0006] shows thermos cup bottle), comprising: 
   an outer mug (Fig 1, 1) having an outer wall and an inner wall opposite to the outer wall, the inner wall defining an inner space (Fig 1 shows an outer wall opposite an inner wall of 1 defining an inner space of 1); 
   a sleeve (Fig 1, rim 2) comprising a first abutting portion (Fig 1, a portion of rim 2 capable of abutting); 
   an inner mug (Fig 1, inner mug 2) at least partially sleeved within the sleeve (is at least partially sleeved within the sleeve), 
   the first abutting portion being configured to abut against the inner wall of outer mug to allow the inner mug to be at least partially accommodated in the inner space of the outer mug (Figs 1 and 2 show said first abutting portion abuts against an inner wall of the outer mug and showing capable of allowing said inner mug partially accommodated within said outer mug); and 
   a cover (Fig 1, 3) comprising a second abutting portion (Fig 2, 3 has an abutting portion), 
   the second abutting portion (abutting portion of 3) and the first abutting portion (abutting portion of rim 2) having same shape and dimensions (have the same shape and dimensions, because the portions abut, meaning direct contact, meaning the surfaces match in order to do so, meaning the shape and dimensions of the surface portion that performs abutting are necessarily the same), 
   the second abutting portion being configured to abut against an inner wall of the inner mug or the inner wall of the outer mug (Figs 2 and 4 shows said second abutting portion abuts an inner wall of the inner mug or outer mug), 
   wherein when the second abutting portion abuts against the inner wall of the outer mug (Figs 2 and 4 shows said second abutting portion abutting an inner wall of the outer mug), the cover seals the outer mug with the inner mug removed from the outer mug ([0009] seals), 
   when the second abutting portion abuts against the inner wall of the inner mug (Figs 2 and 4 shows said second abutting portion abutting an inner wall of the inner mug), the cover seals the inner mug ([0009] seals).

Regarding claim 2, Hu further teaches the inner mug (Fig 1, inner mug 2) comprises: 
   a first mug body (Fig 1, lower body of 2) having a first inner diameter, the first abutting portion (Fig 1, abutting portion of rim 2 corresponds with lower body of 2) corresponds with the first mug body; 
   a second mug body (Fig 1, upper body of 2) having a second inner diameter, the second inner diameter is larger than the first inner diameter ([0020] vacuum double-layer and Fig 1, a second inner diameter larger than a first inner diameter); and 
   a third mug body (Fig 1, transition body of 2) connected between the first mug body and the second mug body (between upper and lower body of 2).

Regarding claim 3, Hu further teaches the first abutting portion (Fig 1, abutting portion of rim 2) surrounds to form an annular shape (surrounds to form an annular shape).

Regarding claim 4, Hu further teaches the first mug body (Fig 1, lower body of 2) and the third mug body (Fig 1, transition body of 2) are located within (are located within) the sleeve (Fig 1, rim 2), 
   the second mug body (Fig 1, upper body of 2) is at least partially located outside the sleeve (is at least partially located outside the sleeve).

Regarding claim 6, Hu further teaches the outer mug (Fig 1, 1) comprises an outer structure and an inner structure ([0020] vacuum double-layer, wherein one layer is outer structure, one layer is inner structure), the outer structure and the inner structure are at least partially separated from each other and define an insulating space therebetween ([0020] vacuum double-layer, inherently provides insulating space therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of US Pub 20160286993 by Pau (hereinafter “Pau”).
Regarding claim 5, Hu further teaches the cover (Fig 1, 3) comprises: 
   a main body (Fig 1, main body of 3, not including the top, therefore the main body forms a ring with a through hole) having a through hole (through hole defined by the main body of 3); 

but does not explicitly teach a flip cover configured to seal the through hole.
Pau, however, teaches a similar thermobottle with a flip cover pivotally connected with (Fig 3, pivotable lid member 110 connected with) a main body (Fig 3, main body of lid 104) and configured to seal a through hole (capable of sealing; [0101] 110 locked in closed position).
	
The purpose of a pivotable flip cover on a lid through hole is to open or close the opening of the lid ([0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hu to include a flip cover capable of pivoting as taught by Pau in order to advantageously provide selective control to the user of an easier opening method than threading and unthreading, beneficially eliminating the necessary use of two hands to open or close the lid opening. 

Regarding claim 11, Hu teaches a thermobottle (Fig 1 and [0006] shows thermos cup bottle), comprising: 
   an outer mug (Fig 1, 1) comprising a first coupling portion (Fig 1, 4); 
   an inner mug (Fig 1, inner mug 2) at least partially sleeved within the sleeve (shown within sleeve, thereby partially sleeved), 
   the inner mug comprising a third coupling portion (Fig 3, 4), 
   the third coupling portion and the first coupling portion having same shape and dimensions (Fig 2 shows 4 and the inside of 3, having same shape and dimensions, because the portions abut, meaning direct contact, meaning the surfaces match in order to do so, meaning the shape and dimensions of the surface portion that performs abutting are necessarily the same); 
a sleeve (Fig 1, rim 2) comprising: 
a second coupling portion (portion of rim 2 capable of coupling);
an outer ring (Fig 1, an outer ring of said sleeve); 
	an inner ring surrounding and connecting with an outer wall of the inner mug (Fig 1, inner ring of said sleeve surrounds and connects with an outer wall), the inner ring having a first snapping portion disposed on a side of the inner ring facing to the outer ring (Fig 1, a portion disposed on a side of the cited inner ring facing the outer ring is capable of snapping (i.e. a groove portion or thread portion, whichever satisfies the claim)), 
the second coupling portion (portion of rim 2) being located on a side of the outer ring facing to the inner ring (is located on a side of the outer ring facing to the inner ring) and configured to detachably couple with the first coupling portion (4) to allow the inner mug (inner mug 2) to be at least partially accommodated within the outer mug (Figs 1 and 2 show said second coupling portion capable of detachably coupling with said first coupling portion and showing capable of allowing said inner mug partially accommodated within said outer mug); and 
a supporting portion connected between the inner ring and the outer ring, and configured to be at least partially supported by an edge of the outer mug (Fig 1, chosen support portion is located between the inner ring and outer ring and capable of being at least partially supported by an edge of the outer mug (i.e. in the vicinity of third mug body)).
a cover (Fig 1, 3) comprising a fourth coupling portion (Fig 1, inside of 3, that seals thread [0009]), the fourth coupling portion and the second coupling portion (portion of rim 2) having same shape and dimensions (Fig 1 shows same shape and dimensions, because the portions abut, meaning direct contact, meaning the surfaces match in order to do so, meaning the shape and dimensions of the surface portion that performs abutting are necessarily the same), 
   the fourth coupling portion (inside thread of 3) being configured to suitably couple with (examiner chooses both first and third, capable of suitably couple with) the first coupling portion (4) or the third coupling portion (4), wherein 
   when the fourth coupling portion couples with first coupling portion, the cover seals the outer mug with the inner mug removed from the outer mug (Fig 2 and [0009] seals, when coupled said fourth to said first), 
   when the fourth coupling portion couples with the third coupling portion, the cover seals the inner mug (Fig 4 and [0009] seals, when couple said fourth to said third).

but does not explicitly teach the outer mug is configured to snap fit the sleeve. 
	Pau, however, teaches a similar thermobottle with an outer mug (Fig 3, outer container 102b is a mug; further evidenced by holding coffee [0004]) has 
a second snapping portion disposed on an inner wall of the outer mug ([0098] snap fit rib of 102b), 
a first snapping portion ([0098] snap fit groove of 102a; 102a is a sleeve) and the second snapping portion are configured to snap with each other ([0095] 102a and 102b snap fit together).

The purpose of a snap fit is to be detachable ([0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside of the outer mug of Hu with a snap fit as taught by Pau in order to advantageously more easily be cleaned versus a non-detachable fit. Also, a snap fit is less difficult to manufacture than threads on the interior of a mug, thereby beneficially giving consumers more simple use instructions, and reducing production time.

Regarding claim 12, Hu further teaches the first coupling portion (Fig 1, 4) is disposed on an outer wall (is disposed on an outer wall of) of the outer mug (Fig 1, 1), the inner mug (Fig 1, inner mug 2) comprises: 
   a first mug body (Fig 1, lower body of 2) having a first inner diameter (has a lower diameter), the inner ring (Fig 1, an inner ring of said sleeve) surrounding and connecting with an outer wall (surrounds and connects with an outer wall of) of the first mug body (lower body of 2); 
   a second mug body (Fig 1, upper body of 2) having a second inner diameter (has an upper diameter), the second inner diameter is larger than the first inner diameter (Fig 1 upper diameter of 2 is greater than lower diameter of 2), 
   the third coupling portion (Fig 3, 4) is disposed on an outer wall of the second mug body (is disposed on an outer wall of the second mug body); and 
   a third mug body (Fig 1, transition body of 2) connected between the first mug body and the second mug body (is connected between the first mug body and the second mug body). 

Regarding claim 13, Hu further teaches the first coupling portion (Fig 1, inside of 3) is an external thread structure (is an external thread structure of 3), the second coupling portion (Fig 1, 4) is an inner thread structure (Fig 2, 4 shown being an inner structure).

Regarding claim 15, Hu further teaches the first mug body (Fig 1, lower body of 2) is at least partially located within the inner ring (is at least partially within inner ring), 
   the second mug body (Fig 1, upper body of 2) is located outside the inner ring (is located outside the inner ring).

Regarding claim 16, Hu further teaches the outer mug (Fig 1, 1) comprises an outer structure and an inner structure ([0020] vacuum double-layer, wherein one layer is outer structure, one layer is inner structure), the outer structure and the inner structure are at least partially separated from each other and define an insulating space therebetween ([0020] vacuum double-layer, inherently provides insulating space therebetween).

Claims 7-8, 10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of US Pub 20070056923 by Liu (hereinafter “Liu”).
Regarding claims 7 and 17 (similar limitation, different dependency), Hu further teaches the outer mug and the inner mug are made of different materials ([0020] inner mug 2 is made of heat transfer materials), 

But does not explicitly teach that the outer mug is a different material.
	Liu, however, teaches a similar thermobottle with an outer mug and an inner mug made of different materials (Title, “ceramic metallic liquid holding vessel”; Fig 3, 110 and 112; 112 being ceramic such as porcelain [0017]; lining 110 being an outer protection mug with a sleeve lip 111, wherein (claim 7) lining can be made of stainless steel, and lip can be an aluminum alloy, wherein common aluminum alloys necessarily contain silicon).

The purpose of different materials is to have both ideal thermal conductivity and provide a food safe surface while protecting from damage (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer mug of Hu with being different materials as taught by Liu in order to advantageously be used in a variety of purposes like a cookie jar, flour or sugar jar, storage for sanitized medical instruments, serving mixing, drinking or eating out of (0031] [0032]). The different materials beneficially provide good insulation, are relatively inexpensive to produce, and are more aesthetically pleasing ([0007] [0008]).

Regarding claims 8 and 18 (similar limitation, different dependency), Hu does not explicitly teach that the outer mug (Fig 1, 1) is made of stainless steel,

Liu, however, teaches a similar thermobottle with an outer mug made of stainless steel (Fig 3, 110; lining 110 being an outer protection mug, (claim 7) made of stainless steel).

The purpose of a stainless-steel outer mug is to have both ideal thermal conductivity and provide a food safe surface while protecting from damage (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer mug of Hu with being made of stainless steel as taught by Liu in order to advantageously be used in a variety of purposes like a cookie jar, flour or sugar jar, storage for sanitized medical instruments, serving mixing, drinking or eating out of (0031] [0032]). The different materials beneficially provide good insulation, are relatively inexpensive to produce, and are more aesthetically pleasing ([0007] [0008]).

Regarding claims 10 and 20 (similar limitation, different dependency), Hu does not explicitly teach that the sleeve (Fig 1, rim 2) is made of silicon,

Liu, however, teaches a similar thermobottle with a sleeve made of silicon (Fig 3, 111; lip 111 being a sleeve of a lining, wherein said lining is (claim 7) made of an aluminum alloy, wherein common aluminum alloys necessarily contain silicon).

The purpose of a silicon sleeve on the mug is to have both ideal thermal conductivity and provide a food safe surface while protecting from damage (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Hu with being made of silicon as taught by Liu in order to advantageously be used in a variety of purposes like a cookie jar, flour or sugar jar, storage for sanitized medical instruments, serving mixing, drinking or eating out of (0031] [0032]). The different materials beneficially provide good insulation, are relatively inexpensive to produce, and are more aesthetically pleasing ([0007] [0008]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of US Pub 20170305641 by Bodum (hereinafter “Bodum”).
Regarding claims 9 and 19 (similar limitation, different dependency), Hu does not explicitly teach that the inner mug (Fig 1, inner mug 2) is made of porcelain.

Bodum, however, teaches a similar thermobottle with an inner mug made of porcelain ([0020] inner container made of porcelain, is a mug).

The purpose of a porcelain inner mug is to have the same advantages as glass ([0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner mug of Hu with being made of porcelain as taught by Bodum in order to beneficially not absorb drinking-liquid ingredients for a flavor neutral effect, and advantageously help restaurant personnel deliver vigorous or harsh cleaning to it given high chemical resistance ([0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20090045194 – (Figs 1-2a) 
US 20130175278 – (Figs 1, 4, 7, 12) 
WO 2019039236 – (Figs 1-8)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784